Case 2:17-cv-01495-NR Document 26-4 Filed 01/18/19 Page 1 of 2

EXHIBIT D
Case 2:17-cv-01495-NR Document 26-4 Filed 01/18/19 Page 2 of 2

 

es _
From: Kelsey Gdovin
Sent: Friday, January 18, 2019 11:13 AM
To: Justin Everett
Subject: ADR Stipulation Due Today
Attachments: Fieldworks_Everett - Stipulation Selecting ADR Process.DOCX

Mr. Everett,

Pursuant to the Court's Order and instructions from Judge Phipps during the Case Management Conference, we are
required to file the ADR Stipulation today. You will be allowed to seek a waiver from your 50% of the fee, but we still
need to file this form today. If you look at Footnote #1, it indicates that you intend to file a waiver if you are not already

excused from paying due to your in forma pauperis status.

We are not, and cannot, provide you legal advice. It is standard for the parties to select a mediator and list their
selection on this form. The Court does not generally select a mediator for the parties. If you have an alternative
selection to Judi Teeter, please let us know. We chose her because we believe that she has one of the lowest fees, but
we will gladly consider another mediator if you have someone else you would like to propose.

All the best,

Kelsey

Kelsey Gdovin
Attorney

kgdovin@cohenlaw.com

Cohen & Grigsby, P.C.
625 Liberty Avenue
Pittsburgh, Pennsylvania 15222-3152

P: 412-297-4797 + F: 412-209-0672
www,cohenlaw.com * C&G LinkedIn
